Title: To Alexander Hamilton from George Washington, 13 February 1796
From: Washington, George
To: Hamilton, Alexander


Phila. 13th. Feby. 1796
My dear Sir,
In the moment I was closing & dispatching my letters to the Post Office, I learnt from the Attorney General of the U.S. that you would be here on the 17th. My mind being continually uneasy on Acct. of Young Fayette, I cannot but wish (if this letter should reach you in time, and no reasons stronger than what have occurred against it) that you would request him, and his Tuter, to come on to this place on a visit; without avowing, or making a mystery of the object—Leaving the rest to some after decision. In haste. Yours always & most
Affectionately
Go: Washington
Colo Hamilton
